Name: Commission Regulation (EEC) No 1102/92 of 30 April 1992 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 5. 92 Official Journal of the European Communities No L 117/41 COMMISSION REGULATION (EEC) No 1102/92 of 30 April 1992 fixing the amount of the subsidy on oil seeds sion Regulation (EEC) No 307/92 Q, as last amended by Regulation (EEC) No 1000/92 (8); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 307/92 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 668/92 (&lt;), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (% and in particular Article 2 (3) thereof, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ Article 1 The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto. Article 2 This Regulation shall enter into force on 1 May 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 April 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9. 1966, p . 3025/66. (2) OJ No L 162, 26. 6. 1991 , p. 27. (3) OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 71 , 18 . 3. 1992, p. 21 . O OJ No L 167, 25. 7. 1972, p. 9 . W OT No L 201 . 31 . 7. 1990. D. 11 . 0 OJ No L 32, 1 . 2. 1992, p. 20. (8) OJ No L 105, 23 . 4. 1992, p. 27. 0 OJ No L 266, 28 . 9. 1983, p. 1 . No L 117/42 Official Journal of the European Communities 1 . 5. 92 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 5 1st period 6 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 17,817 26,897 17,817 17,567 26,647 17,567 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Spain (Pta)  Portugal (Esc) , 41,94 47,26 865,13 140,68 159,99 15,657 14,028 31 384 4 173,75 2 734,30 5 739,53 41,36 46,60 852,99 138,70 157,75 15,437 13,826 30 943 4 100,48 2 697,40 5 689,74 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 5 1st period 6 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 19,067 28,147 19,067 18,817 27,897 18,817 2. Final aids : Seed harvested and processed in : Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Spain (Pta)  Portugal (Esc) 44,89 50,58 925,82 150,55 171,22 16,756 15,022 33 586 4 488,90 2 922,83 6 000,38 44,30 49,91 913,68 148,57 168,97 16,536 14,820 33 145 4 415,63 2 885,94 5 950,59 1 . 5. 92 No L 117/43Official Journal of the European Communities ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 5 1st period 6 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 31,343 38,073 19,643 31,460 38,190 19,760 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Portugal (Esc)  Spain (Pta) 46,24 52,10 953,79 155,09 176,39 17,262 15,462 34 600 4 595,29 8 076,96 4 775,20 46,52 52,41 959,47 156,02 177,44 17,365 15,557 34 806 4 622,16 8 100,26 4 792,47 ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 5 1st period 6 DM Fl Bfrs/Lfrs FF Dkr £Irl £ Lit Dr Esc Pta 2,052670 2,310260 42,230600 6,932020 7,943060 0,769175 0,699938 1 542,94 240,01200 173,71300 128,74900 2,051870 2,308970 42,193200 6,930360 7,941590 0,769269 0,700009 1 545,16 241,51900 174,19900 128,93700